McCOMB, J.
—This appeal is from a judgment in favor of respondent after trial before the court without a jury in an action to recover damages for personal injuries.
Viewing the evidence most favorable to respondent, the essential facts are these:
Respondent, a bottler of water charged with carbon dioxide, sold six bottles thereof to Frank Boros, a retailer, who thereafter sold one of the bottles to the brother or sister of plaintiff. While plaintiff’s brother was carrying the bottle by the syphon head the bottom blew out and a piece of glass struck plaintiff in the forehead, causing injuries.
The sole question presented for determination is this:

Was there substantial evidence to sustain the trial court’s finding that defendant was not negligent?

This question must be answered in the affirmative. We have examined the record and are of the opinion there was substantial evidence considered in connection with such inferences as the trial court may have reasonably drawn therefrom to sustain the finding of fact set forth, supra, and each and every other material finding of fact upon which the judgment was necessarily predicated. We therefore refrain from further discussion of the evidence. (Thatch v. Livingston, 13 Cal. App. (2d) 202 [56 Pac. (2d) 549]; Koeberle v. Hotchkiss, 8 Cal. App. (2d) 634 [48 Pac. (2d) 104] ; Leavens v. Pinkham & McKevitt, 164 Cal. 242, 245 [128 Pac. 399].)
For an excellent discussion of the duty of this court relative to the review of findings of fact of the trial court see the opinion of Mr. Presiding Justice Grail in Washko v. Stewart, 20 Cal. App. (2d) 347 [67 Pac. (2d) 144].
The judgment is affirmed.
Grail, P. J., concurred.